UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

JEFFREY ROTH,

                                                Plaintiff,
                                                                          Case # 13-CV-901-FPG
v.
                                                                          DECISION AND ORDER
2810026 CANADA LIMITED, et al.,

                                                Defendants.



PAMELA BAUMAN,

                                                Plaintiff,
                                                                          Case # 15-CV-374-FPG
v.
                                                                          DECISION AND ORDER
2810026 CANADA LIMITED, et al.,

                                                Defendants.


        These cases arise from a two-vehicle collision that occurred in Buffalo in November 2011.

Plaintiffs Pamela Bauman and Jeffrey Roth are, respectively, the driver and passenger of one

vehicle. They bring personal injury claims against Defendant Amarjit Singh, the driver of the

other vehicle, as well as against corporate entities related to Singh—Defendants 2810026 Canada

Limited, 2810034 Canada Limited, and Frederick Group Inc. (the “Corporate Defendants”). 1

         Before the Court are the Report & Recommendations (“R&Rs”) of United States

Magistrate Judge Leslie G. Foschio (ECF No. 86 in 13-CV-901 and ECF No. 71 in 15-CV-374),

in which he recommends granting the Corporate Defendants’ motions for summary judgment

(ECF No. 87 in 13-CV-901 and ECF No. 56 in 15-CV-374), denying Roth’s motion for summary


1
  Judge Foschio notes that the “relationship between the Corporate Defendants to [Singh’s vehicle] is not
clearly stated in the record.” ECF No. 86 at 3 n.4 in 13-CV-901.

                                                   1
judgment (ECF No. 71 in 13-CV-901), denying Bauman’s motion for summary judgment (ECF

No. 70 in 13-CV-901), and denying as moot the Corporate Defendants’ motion to dismiss (ECF

No. 49 in 15-CV-374). Plaintiffs have filed objections to the R&Rs. ECF No. 88 in 13-CV-901;

ECF No. 74 in 15-CV-374.

       Generally, a court reviews portions of an R&R to which a party makes specific objections

de novo. Fed. R. Civ. P. 72(b)(2); 28 U.S.C. § 636(b)(1)(C). When a party does not object to the

R&R, however, the court will review it for clear error. EEOC v. AZ Metro Distributors, LLC, 272

F. Supp. 3d 336, 339 (E.D.N.Y. 2017). “When performing such a clear error review, the court

need only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.” Boice v. M+W U.S., Inc., 130 F. Supp. 3d 677, 686 (N.D.N.Y. 2015) (internal

quotation marks omitted). After conducting the appropriate review, the court may “accept, reject,

or modify, in whole or in part, the findings or recommendations made by the magistrate judge.”

28 U.S.C. § 636(b)(1)(C).

       Summary judgment is appropriate when the record shows that there is “no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). Disputes concerning material

facts are genuine where the evidence is such that a reasonable jury could return a verdict for the

non-moving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). In deciding

whether genuine issues of material fact exist, the court construes all facts in a light most favorable

to the non-moving party and draws all reasonable inferences in the non-moving party’s favor. See

Jeffreys v. City of New York, 426 F.3d 549, 553 (2d Cir. 2005). However, the non-moving party

“may not rely on conclusory allegations or unsubstantiated speculation.” F.D.I.C. v. Great Am.

Ins. Co., 607 F.3d 288, 292 (2d Cir. 2010) (quotation omitted).



                                                  2
        As to both plaintiffs, Judge Foschio recommended granting summary judgment in the

Corporate Defendants’ favor based on New York Insurance Law § 5102(d). “Under New York’s

Insurance Law, there is no right of recovery in tort [for a motor vehicle accident] unless a covered

person sustained a ‘serious injury,’” as defined by § 5102(d). Lee v. Garvey, 718 F. App’x 11, 13

(2d Cir. 2017) (summary order); see also N.Y. Ins. Law § 5104(a). Judge Foschio thoroughly

reviewed Plaintiffs’ medical records and concluded that Plaintiffs failed to supply sufficient

evidence to establish a serious injury under § 5102(d). 2 See ECF No. 86 at 46-56 in 13-CV-901;

ECF No. 71 at 31-38 in 15-CV-374. Plaintiffs challenge this conclusion. 3

        The Court has conducted a de novo review of the record, the parties’ briefs, and the R&R,

and it fully concurs with Judge Foschio’s comprehensive and well-reasoned decision.

Accordingly, because Plaintiffs have not presented sufficient evidence to establish a serious injury

under § 5102(d), their personal injury claims are barred, and summary judgment in the Corporate

Defendants’ favor is appropriate. See Garvey, 718 F. App’x at 14-15. The claims against the

Corporate Defendants are dismissed, and the cross-claims they brought against Bauman in 13-CV-

901 are dismissed as moot.

        There remains one outstanding matter: the claims against the nonmoving defendant Amarjit

Singh. Singh did not join in the Corporate Defendants’ motions, and so Judge Foschio did not

dismiss the claims against him. However, the grounds warranting summary judgment in favor of

the Corporate Defendants apply equally to Singh. Therefore, pursuant to its authority under


2
  Judge Foschio also made some preliminary evidentiary rulings that bore on the merits of the § 5102(d)
issue. See ECF No. 86 at 41-44 in 13-CV-901; ECF No. 71 at 26-31 in 15-CV-374. The Court agrees with
Judge Foschio’s approach to those questions and adopts them.
3
 Bauman raises new arguments to demonstrate that she has sustained a serious injury under § 5102(d), but
she concedes that she did not raise them to Judge Foschio. See ECF No. 78 at 5 n.1 in 15-CV-374. The
Court declines to address them. See Fox v. Lee, No. 15-CV-390, 2019 WL 1323845, at *1 (N.D.N.Y. Mar.
25, 2019).

                                                   3
Federal Rule of Civil Procedure 56(f)(1), the Court grants summary judgment in favor of Singh,

dismisses the claims against him in both actions, and dismisses as moot his cross-claims against

Bauman. 4 See Fed. R. Civ. P. 56(f)(1) (stating that a court may “grant summary judgment for a

nonmovant”).

                                             CONCLUSION

        For the reasons discussed above, the Court ADOPTS IN PART and MODIFIES IN PART

Judge Foschio’s R&Rs (ECF No. 86 in 13-CV-901 and ECF No. 71 in 15-CV-374). Corporate

Defendants’ motions for summary judgment (ECF No. 87 in 13-CV-901 and ECF No. 56 in 15-

CV-374) are GRANTED; Roth’s motion for summary judgment (ECF No. 71 in 13-CV-901) is

DENIED; Bauman’s motion for summary judgment (ECF No. 70 in 13-CV-901) is DENIED; the

Corporate Defendants’ motion to dismiss (ECF No. 49 in 15-CV-374) is DENIED AS MOOT; the

claims against Defendant Singh are dismissed pursuant to Rule 56(f)(1); and the cross-claims

brought by Defendants are dismissed as moot. The Clerk of Court shall enter judgment in both

actions and close the cases.

        IT IS SO ORDERED.

Dated: February 14, 2020
       Rochester, New York
                                                          ______________________________________
                                                          HON. FRANK P. GERACI, JR.
                                                          Chief Judge
                                                          United States District Court




4
  Generally, Rule 56(f)(1) requires that a court give the parties notice and a reasonable time to respond
before granting summary judgment for a nonmovant. But the Second Circuit has made clear that a district
court has the discretion to grant summary judgment even without notice, so long as the parties have had a
full and fair opportunity to address the grounds for summary judgment. See Schwan-Stabilo Cosmetics
GmbH & Co. v. Pacificlink Int’l Corp., 401 F.3d 28, 33 (2d Cir. 2005). Here, the parties have fully litigated
the § 5102(d) issue, and there is no reason to duplicate that briefing with respect to Singh.

                                                     4
